DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on April 20, 2022, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 3-4, 6-8, 12-13 and 17-20 has been entered.
	Claims 1-2, 5, 9-11 and 14-16 are pending in the instant application.
Allowable Subject Matter
Claims 1-2, 5, 9-11 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a driving circuit and a connecting layer, wherein the driving circuit comprises a driving chip and a connecting member, one end of the connecting member is connected to the driving chip, another end of the connecting member is provided with a driving terminal, wherein the driving terminal corresponds to the connecting terminal, and the connecting layer is used to bond the driving terminal and the connecting terminal; wherein the connecting member comprises a first connecting unit provided with a first driving terminal, and the first connecting unit corresponds to the first terminal region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2, 5, 9-11 and 14, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 15, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation directed to a driving circuit and a connecting laver, wherein the driving circuit comprises a driving chip and a connecting member, one end of the connecting member is connected to the driving chip, another end of the connecting member is provided with a driving terminal, wherein the driving terminal corresponds to the connecting terminal, and the connecting laver is used to bond the driving terminal and the connecting terminal; wherein the connecting member comprises a first connecting unit provided with a first driving terminal, and the first connecting unit corresponds to the first terminal region, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 16, the claim is allowable for the reasons given in claim 15 because of their dependency status from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879    
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879